DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 37-42) in the reply filed on 29 April 2021 is acknowledged.

Status of Claims
Claims 37-42, 45, and 47 are pending; claims 45 and 47 have been withdrawn, and claims 37-42 are currently under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 22 February 2019 has been acknowledged and considered by the Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37, 38, and 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann et al. (US 2007/0232936 A1).
Regarding claim 37, Mann describes a device comprising
a housing configured for location external to a body of a subject ([0023], [0034])
and at least one processor associated with the housing ([0034]) and configured for electrical communication with a power source ([0032] - [0034])
an antenna associated with the at least one processor ([0032] - [0034])
the at least one processor being configured to communicate with a circuit implanted in a subject's vasculature ([0010] - [0012]) and adjust delivery of power from the power source to the implanted circuit based on a dynamic biological condition of the subject ([0019], [0021], generating sensor signals indicative of cardiac fluid pressure, interpreted as “a dynamic biological condition of the subject,” and delivering an electrical stimulus, for which the power demands would vary, based at least in part on the sensor signals)
Regarding claim 37, although Mann provides multiple embodiments which incorporate the features recited in the pending claim, Mann does not provide a singular 
Regarding claim 38, Mann further describes a sensor associated with the at least one processor for detecting a subject's hypertension level ([0029], [0083]).
Regarding claim 40, Mann further describes wherein the processor is further configured to receive therapy parameters, the therapy parameters including information about a subject's hypertension level ([0014], [0021], [0042], please see also [0183] - [0190] for examples). 
Regarding claim 41, Mann further describes wherein the dynamic biological condition is associated with a hypertension level ([0029], [0083]).
Regarding claim 42, Mann further describes wherein the dynamic biological condition is associated with diabetes ([0083]).

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann in view of Andre et al. (US 2012/0245439 A1). 
Regarding claim 39, Mann suggests the device of claim 37, including wherein the processor is configured to periodically adjusted delivery of power to the implanted circuit 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792